Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 1 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the

District of fv \ARY LA ND

Division

  

 

a ea a ¥ A, a & oi

Case No. e
(to be filled in by the Clerk’s Office)

 

Tvan BR. bts 3c

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Officer Jason Di Proia
OFFicer Tan Smith
“Pa ltimore City Police Department

 

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

TN

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page | of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 2 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name “Lvan BR. Ps its St G

 

All other names by which

you have been known:

 

 

 

 

 

ID Number (01931 -O
Current Institution Federa| C orrection «| Tn stituh ow
Address P. O. Rox ISCO
‘Butner Ne 2°15 09
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name Officer Jason Di Pola

 

 

 

 

 

 

Job or Title (if known) “Pol ice Of cer
Shield Number
Employer “Baltimere Ci ty V olice Depar tm ent
Address 5a] 1 Reisterstown foad
Baltimore Mad 2I2ZIS
City State Zip Code

[individual capacity [7 ofticial capacity

Defendant No. 2

Name Officer Tan Smi th

 

 

 

 

 

 

Job or Title (if known) Pol ice O FF icer
Shield Number
Employer “Baltimore City Police Depar tment
Address S31\ Keistertown Coad
Baltimore Ma Qi2\S
City State Zip Code

[individual capacity [7 Otticial capacity

Page 2 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 3 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

Name “Balthmore Ci TY Pol lice Deparment

 

 

 

 

 

 

Job or Title (if known) Police De par bmert t
Shield Number
Employer “Baltimere City “Police De partment
Address 5371 \ “Reis ber Town fo
“Baltimore. Md QAQAS
City State Zip Code

[ Hindividual capacity | vf Official capacity

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[| Individual capacity [ ] Official capacity

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

[1 state or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

La Amendment, M™ Amendment , CM Amendment of
the United States Constitubon

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 4 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed. ( See A Hach Men: + AY

Al defendants Aye Law Enforce S and ave corp lotedt Threw
I Balt. Ny.

II. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check ail that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOO

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

( See Attachment A)

The events arose on 4200 Chelsea tem) at lOO pm on 8- 24-
2917

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

Page 4 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 5 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

C. What date and approximate time did the events giving rise to your claim(s) occur?
jy oun
August 24% 2011 1040 pm
C)
D.

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was a

nmyone else involved? Who else saw what happened?) Oy) ¥- D4-IQGIT oie PT cy .

‘ 5 cn ‘ ; ; Se aSoM

(Di Bale aNA ten oni " Vente Police Cruisey- and m Full uniform 4

OEE PEN IY COE AINE ES TSN PAROS 00 4 Street in Baltimore City.

OfFicer Sinitn tuned the Police cruise™ around and drove the vorona wa)
UP the one-way Street to Feta WD MY wehicle: He Par Ked near my Car Nenvinl

. lice cruiser facing Are wrong war on The One way Street hoying m carin . Re
the re aa tle’ re Vehicle 4” ppreacied Me vwoitnout ecsorable KuSpicion anit?
OrricelS 1. uniantully detained, arrested and Ceized before fey Nad” Oro

able cause ,
On May Ih Zoi’ +r was convicted ++ vorondly convicted.

t

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Mental Anguisin
Emo bone D

Anxiety and Depression atter the incident, due fo False | mprison-
vent,

istress

<—y) x . art ' ‘ A .

Racial Discrimination, neve Ceceived therapy
‘/

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

oe Be 6
Mental Anquish- #500%0 Racial Discrimination $5 000
Emotiona |' VY ISHESS ~ $56,000

An ety and Depression- $ |S0,000

False Imprisonment - $/00,000
TSN Riso would lke to receive therapy

Page 5 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 6 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL

Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
[ ] Yes
No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[_] Yes
[1 No N A

[] Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[ ] Yes

LJ No NIA

[ ] Do not know

If yes, which claim(s)?

 

Page 6 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 7 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[| Yes
No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[ ] Yes

Ke

E. If you did file a grievance:

1. Where did you file the grievance?

2. What did you claim in your grievance?
3. What was the result, if any?
J
f A
/
4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

N/A

 

 

 

 

Page 7 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 8 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

1 wee Not mcatceated

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies.
N iA

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

 

 

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule’?

[ ] Yes
[vo

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 9 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[ves
[ ] No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (/fthere is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s) Tan BR, Petts We
Defendant(s) “{2,..Himofe City (lice Vepud. lnenfs BPD officers diy ne Senkias, Euadic
Hendndt and Mowrice Wired

2. Court (if federal court, name the district; if state court, name the county and Stat

NN THE CouRT oF APPEAL oF Maryland] sere eae

3. Docket or index number TWN Le iar OF APPEALS of
Civil No.i Ile ev- OBR1- The [ mise. No.l “September Tem 2019

 

 

 

4. Name of Judge assigned to your case “Theedor e YP. Chuan

“Bal perms, CS.) Me ‘Denald Wats Hotfen ,Cretty, Poot Wilner AlanM

5. Approximate date of filing lawsuit

September 2olbe

 

6. Is the case still pending?

[ | Yes
Ko

If no, give the approximate date of disposition. Dec em Del T, 20} Y

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Sway ment was entered in my Cave,

C, Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 10 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[] No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) Ty AY) “Pe. Cr, tS

Defendant(s) “Rc timore-C: ty Calice Departments BPD Officers Wayne Tenhins, Evodio Her-

ON and Maurice Wa VA
Court (if federal court, name the district; if state court, name the county and State)

“EN THE Court oF APPEALOF Maryland
United States District Court for the’ Dishict of MV lary lanS

S

 

oar THE et APPEAL
of MARYLAND
Civil No: Ie-cev- oslgi- Tee | mise. No. ( September Tem 2o/9

3. Docket or index number

4. Name of Judge assigned to your case “Theabre D D, Chuan

“Bar Pera, CS: » Me Donald, Watts. elt Coit, Booth, Wilner, AlenM,

5. Approximate date of filing lawsuit

SeCtember 201
t
6. Is the case still pending?

[| Yes
[io

If no, give the approximate date of disposition * Dee em ber T ; PO I&

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Juclamend Was entered in Md favor
~~ /

Page 10 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 11 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

April 2a” 202!

Signature of Plaintiff oC R. Pato A.

 

 

 

 

 

Printed Name of Plaintiff Tran R. Po Hs jn
Prison Identification # BAtTSl -o3 [
Prison Address tiie E.c T.2 Po Prox ere)
“Baudner Ne 27S 0F
City State Zip Code
B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11
Case 1:21-cv-01073-RDB Document1 Filed 05/03/21 Page 12 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Tvan_ BR. POTTS, Jr
(04 Y3\-OT / November S*1GRS

FC. Z
Bo. Box \500

Bulnes, Noh Carolina
21504

(Full name, date of birth, identification #, address of petitioner)

Plaintiff,

 

 

*

 

 

*

OFFICER SASon DI PAOLA,
OFFICER LAN SMITH,
BACLT Mory CITY Police DEPT. ,
5311 Reistertoun road

Baltimore, MARYLAND
VAVAtS

(Full name and address of defendant)
Defendant(s).

 

 

*

 

CERTIFICATE OF SERVICE

I hereby certify that on Apri | | Lee ‘262|
a copy of this § (48 WBC | Su Tt
was mailed via first class mail, postage prepaid, to__ClésA ot Coins £,_U-S. Distret
Cowt , WSee Cherryweed Lane s Civeenbeat, Mp 20770

buen wR, frlb ‘ a ‘
Signature of Plaintiff

Tvan R. Potts Jr. FL41931- 037

Printed Name

F.c.1, 2

Po.Box S00 [Bune NC_21509
Address

 

 

Telephone Number

 

Email Address

Instructions& Form 1983 (09/2019) Page 13 of 13
